IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-17-00032-CR

                  EX PARTE MICHAEL TING-HUEI KUNG


                          From the 272nd District Court
                              Brazos County, Texas
                       Trial Court No. 13-02265-CRF-272-A


                                       ORDER

       The State’s motion for extension of time to file brief filed on May 23, 2017 is

granted. The brief is due by Friday, July 7, 2017.

                                          PER CURIAM

Before Chief Justice Gray,
    Justice Davis, and
    Justice Scoggins
Order issued and filed May 31, 2017